Name: Commission Regulation (EEC) No 3655/91 of 16 December 1991 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 348/14 Official Journal of the European Communities 17. 12. 91 COMMISSION REGULATION (EEC) No 3655/91 of 16 December 1991 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds 1 . Footnotes (6) and (7) at the end of sector 3 are replaced by the following : '(6) The dry matter content of starch is determined by the method laid down in Annex II to Commission Regulation (EEC) No 1908/84 (OJ No L 178 , 5. 7. 1984, p. 22). The purity of starch is determined using the Ewers modified polarimetric method, as published in Annex I to Commission Directive 72/ 199/EEC (OJ No L 123, 29. 5. 1972, p. 6). f) The export refund payable for starch shall be adjusted by using the following formula : 1 . Potato starch : actual % dry matter x export refund 80 2. All other types of starch : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3653/90 (2), and in particular Article 16 thereof, Whereas a nomenclature for refunds was introduced by Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 3307/91 (4), Whereas to facilitate certain opportunities contributing to the development of trade in the compound feed sector, the definition of 'cereal products' used in the manufacture of compound feedingstuffs of CN code 2309 and indi ­ cated in the footnotes to sector 5 of the Annex of Regula ­ tion (EEC) No 3846/87 should be amended ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ^, as last amended by Regulation (EEC) No 3537/91 (6), introduces, with effect from 1 January 1992, amendments to the descrip ­ tions of the goods and tariff numbers relating to groats and meal of maize of CN code 1103 13 ; whereas, as a consequence, the description of goods and tariff numbers appearing in Regulation (EEC) No 3846/87 should be brought into line with the combined nomenclature with effect from the same date ; Whereas footnote (6) to sector 3 of the Annex to Regula ­ tion (EEC) No 3846/87 requires applicants to declare the dry matter content of starch for all exports ; whereas such a declaration is necessary only for starch eligible for proportionate export refunds ; whereas, therefore, the foot ­ note should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, actual % dry matter x export refund 87 When completing customs formalities, the appli ­ cant shall state on the declaration provided for this purpose the dry matter content of the product.' 2. The description of CN code 1103 13 of the agricultural product nomenclature for export refunds, as shown in sector 3 is hereby replaced by that in the Annex to this Regulation. 3 . Footnote (2) at the end of sector 5 of the Annex is replaced by the following : '(2) "Cereals products" means the products falling within subheadings 0709 90 60 and 0712 90 19, Chapter 10, heading Nos 1101 , 1102, 1103, 1104 (excluding subheading 1104 30) and the cereals content of the products falling within subheadings 1904 10 10 and 1904 10 90 of the combined nomenclature. The cereals content in products under subheadings 1904 10 10 and 1904 10 90 of the combined nomenclature is considered to be equal to the weight of this final product.' HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3846/87 is amended as follows : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. However, point 2 of Article 1 shall apply from 1 Jnuary 1992. 2) OJ No L 362, 27. 12. 1990, p. 28 0 OJ No L 366, 24. 12. 1987, p. 1 . (4) OJ No L 313, 14. 11 . 1991 , p. 11 0 OJ No L 256, 7. 9 . 1987, p. 1 . (6) OJ No L 335, 6. 12. 1991 , p. 9 . Official Journal of the European Communities No L 348/1517. 12. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX CN code Description of goods Product code 1103 13   Of maize (corn) : 1103 13 10    Of a fat content not exceeding 1,5 % by weight :     Of a fat content not exceeding 0,9 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,6 M by weight 00 1103 13 10 100     Of a fat content exceeding 0,9 % by weight but not excee ­ ding 1,3 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 00 1103 13 10 300     Of a fat content exceeding 1,3 % by weight but not excee ­ ding 1,5 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1,0 % by weight(')0 1103 13 10 500     Other 1103 13 10 900 1103 13 90    Other : Of a fat content exceeding 1,5 % by weight but not excee ­ ding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (') 0 1103 13 90 100     Other 1103 13 90 900